Citation Nr: 1220648	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-22 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sinus disability, residuals of sinus surgery.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

During the pendency of this appeal, the Veteran submitted timely notices of disagreement with respect to claims for a compensable rating for hearing loss and for service connection for sleep apnea.  However, the record shows that he subsequently withdrew his hearing loss claim without perfecting a substantive appeal.  He also does not appear to have filed a substantive appeal with respect to his sleep apnea claim.  Therefore, the Board lacks jurisdiction to further consider those issues.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Following the perfection of his appeal, the Veteran submitted an October 2010 written statement requesting a Travel Board hearing before a Veterans Law Judge at the RO.  In response, the RO sent the Veteran an August 2011 letter acknowledging his Travel Board hearing request and informing him that he also had the choice of testifying via videoconference, requesting a Central Office hearing in Washington, D.C., or withdrawing his hearing request.  The RO then explained that requests for both videoconference and Central Office hearings could be more quickly expedited than requests for Travel Board hearings since the latter were scheduled less often.   

In a September 2011 reply to the RO's letter, the Veteran indicated that he would prefer a "local hearing before the Regional Office by live videoconference in Lincoln, Nebraska and also a BVA hearing in Washington, D.C."  Thereafter, the RO sent the Veteran a April 2012 letter offering him the option of a videoconference hearing on May 23, 2012.  In that letter, the RO explained to the Veteran that he was not required to testify via videoconference and could instead wait for the next available Travel Board hearing, which would take place at an unspecified future date.  38 C.F.R. § 20.700.  In a May 2012 response, the Veteran confirmed that he still desired a Travel Board hearing in support of his claim.  

As the Veteran has not waived his right to Travel Board hearing, one should be scheduled on remand.  Moreover, in view of the Veteran's expressly stated preference for such a hearing, the Board finds that, to the extent his earlier communications could be construed as requests for videoconference and Central Office hearings, those requests have been withdrawn and replaced by his request for a Travel Board hearing.  38 C.F.R. § 20.705 (Veteran has a due process right to one personal hearing before the Board).

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for the Travel Board hearing at the Lincoln, Nebraska, RO and provide him with the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the latter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

